Title: The American Peace Commissioners to David Hartley, 29 June 1783
From: American Peace Commissioners
To: Hartley, David


          Passy 29th June 1783.
          Answers to Mr Hartley’s six Propositions for the definitive Treaty
          To the 1st This Matter has been already regulated in the 5th and 6th Articles of the Provisional Treaty to the utmost extent of our Powers: The Rest must be left to the several States—
          2d. All the Lakes, Rivers and Waters, divided by the Boundary Line or Lines, between the United States and his Britannic Majesty’s Territories, shall be freely used & navigated by both Parties during the whole extent of such Division. Regulations concerning Roads, Carrying-Places and any Land Communications between said Waters, whether within the Line of the United States or that of his Majesty, together with the Navigation of all Waters & Rivers in America belonging to either Party, may be made in a Negotiation of a Treaty of Commerce—
          3d & 4th That in all Places belonging to the United States in the Country adjoining to the Water-Line of Division, and which during the War were in his Majestys Possession all Persons at present resident, or having Possessions or Occupations, as Merchants or otherwise, may remain in the peaceable enjoyment of all civil Rights, and in Pursuit of their Occupations until they shall receive notice of Removal from Congress, or the State to which any such Place may appertain; and that upon any such Notice of Removal, a Term of two Years shall be allowed for selling or withdrawing their Effects, and for settling their Affairs—
          5th That his Britannic Majesty’s Forces not exceeding in number, may continue in the Posts now occupied by them, contiguous to the Water Line, until Congress shall give them Notice to evacuate the said Posts; and Garrisons of their own shall arrive at said Posts for the Purpose of securing the Lives, Property and Peace of any Persons settled in that Country, against the Invasion or Ravages of the Neighbouring Indian Nations, who may be suspected of retaining Resentments in consequence of the late War—
          6th The Consideration of this Proposition may be left to the Treaty of Commerce
        